Exhibit 10.3

PHARMACYCLICS, INC.


2004 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT



Pharmacyclics, Inc., a Delaware corporation, (the "Company"), pursuant to its
2004 Incentive Award Plan (the "Plan"), hereby grants to the individual listed
below ("Participant"), the number of shares of the Company's common stock set
forth below (the "Shares"). This Restricted Stock Award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the "Restricted Stock Agreement")
(including without limitation the Restrictions on the Shares set forth in the
Restricted Stock Agreement) and the Plan, each of which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice and the Restricted
Stock Agreement.

Participant:

 

Grant Date:

 

Total Number of Shares of
Restricted Stock:

 

Purchase Price:

 

Vesting Schedule:

 

By his or her signature and the Company's signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Agreement
and this Grant Notice. Participant has reviewed the Restricted Stock Agreement,
the Plan and this Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice, the Restricted Stock Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board or Committee as
administrator of the Plan (the "Administrator") upon any questions arising under
the Plan, this Grant Notice or the Restricted Stock Agreement. If Participant is
married, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B.

PHARMACYCLICS, INC.:

PARTICIPANT:

By: _____________________

By: _____________________

Print Name: _____________________

Print Name: _____________________

Title: _____________________



Address: _____________________
          _____________________
          _____________________

Address: _____________________
          _____________________



--------------------------------------------------------------------------------

EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

PHARMACYCLICS, INC. RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the "Grant Notice") to
which this Restricted Stock Award Agreement (the "Agreement") is attached,
Pharmacyclics, Inc., a Delaware corporation (the "Company") has granted to
Participant the right to receive the number of shares of Restricted Stock under
the 2004 Incentive Award Plan, as amended from time to time (the "Plan"), as set
forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1    Definitions. All capitalized terms used in this Agreement without
definition shall have the meanings ascribed in the Plan and the Grant Notice.

1.2    Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1    Award of Restricted Stock.

(a) Award. In consideration of the Participant's agreement to remain in the
service or employ of the Company or one of its Subsidiaries, and for other good
and valuable consideration which the Administrator has determined exceeds the
aggregate par value of the Stock subject to the Award (as defined below), as of
the Grant Date, the Company issues to the Participant the Award described in
this Agreement (the "Award"). The number of shares of Restricted Stock (the
"Shares") subject to the Award is set forth in the Grant Notice. The Participant
is an Employee, Consultant or member of the Board.

(b) Purchase Price; Book Entry Form. The purchase price of the Shares is set
forth on the Grant Notice. The Shares will be issued in uncertificated form. At
the sole discretion of the Administrator, the Shares will be issued in either
(i) uncertificated form, with the Shares recorded in the name of the Participant
in the books and records of the Company's transfer agent with appropriate
notations regarding the restrictions on transfer imposed pursuant to this
Agreement, and upon vesting and the satisfaction of all conditions set forth in
Section 2.2(c), the Company shall cause certificates representing the Shares to
be issued to the Participant; or (ii) certificate form pursuant to the terms of
Sections 2.1(c) and (d).

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all restrictions on transfer imposed pursuant to this Agreement
lapse or shall have been removed and new certificates are issued, bear the
following legend (or such other legend as shall be determined by the
Administrator):

A-1

--------------------------------------------------------------------------------

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO CERTAIN
VESTING REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT
CERTAIN RESTRICTED STOCK AWARD AGREEMENT, DATED __________, BY AND BETWEEN
PHARMACYCLICS, INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY
NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT."

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of the certificates
representing the Shares until all of the restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him.

2.2    Restrictions.

(a) Forfeiture. Any Award which is not vested as of the date the Participant
ceases to be an Employee or Consultant of the Company or one of its Subsidiaries
or a member of the Board of the Company shall thereupon be forfeited immediately
and without any further action by the Company. For purposes of this Agreement,
"Restrictions" shall mean the restrictions on sale or other transfer set forth
in Section 3.2 and the exposure to forfeiture set forth in this Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a), the Award
shall vest and restrictions shall lapse in accordance with the vesting schedule
set forth on the Grant Notice.

(c) Tax Withholding; Conditions to Issuance of Certificates. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)):

No new certificate shall be delivered to the Participant or his legal
representative unless and until the Participant or his legal representative
shall have paid to the Company the full amount of all federal and state
withholding or other taxes applicable to the taxable income of Participant
resulting from the grant of Shares or the lapse or removal of the restrictions.

The Company shall not be required to issue or deliver any certificate or
certificates for any Shares prior to the fulfillment of all of the following
conditions: (A) the admission of the Shares to listing on all stock exchanges on
which such Stock is then listed, (B) the completion of any registration or other
qualification of the Shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary and advisable, (C) the obtaining of any approval or
other clearance from any state or federal governmental agency that the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable and (D) the lapse of any such reasonable period of time following the
date the Restrictions lapse as the Administrator may from time to time establish
for reasons of administrative convenience.

A-2

--------------------------------------------------------------------------------

ARTICLE III.

OTHER PROVISIONS

3.1    Section 83(b) Election. Participant understands that Section 83(a) of the
Code taxes as ordinary income the difference between the amount, if any, paid
for the shares of Stock and the Fair Market Value of such shares at the time the
Restrictions on such shares lapse. Participant understands that, notwithstanding
the preceding sentence, Participant may elect to be taxed at the time of the
Grant Date, rather that at the time the Restrictions lapse, by filing an
election under Section 83(b) of the Code (an "83(b) Election") with the Internal
Revenue Service within 30 days of the Grant Date. In the event Participant files
an 83(b) Election, Participant will recognize ordinary income in an amount equal
to the difference between the amount, if any, paid for the shares of Stock and
the Fair Market Value of such shares as of the Grant Date. Participant further
understands that an additional copy of such 83(b) Election form should be filed
with his or her federal income tax return for the calendar year in which the
date of this Agreement falls. Participant acknowledges that the foregoing is
only a summary of the effect of United States federal income taxation with
respect to the award of Restricted Stock hereunder, and does not purport to be
complete. Participant further acknowledges that the Company is not responsible
for filing the Participant's 83(b) Election, and the Company has directed
Participant to seek independent advice regarding the applicable provisions of
the INTERNAL REVENUE Code, the income tax laws of any municipality, state or
foreign country in which Participant may reside, and the tax consequences of
Participant's death.

3.2    Restricted Stock Not Transferable. No Shares subject to the Restrictions
herein or any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Participant or his successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 3.2 notwithstanding, with the consent of
the Administrator, the Shares may be transferred to certain persons or entities
related to Participant, including but not limited to certain members of
Participant's family, charitable institutions or trusts or other entities whose
beneficiaries or beneficial owners are members of Participant's family or to
such other persons or entities as may be expressly approved by the
Administrator, pursuant to any such conditions and procedures the Administrator
may require.

3.3    Rights as Stockholder. Except as otherwise provided herein, upon the
Grant Date the Participant shall have all the rights of a stockholder with
respect to the Shares, subject to the Restrictions herein, including the right
to vote the Shares and the right to receive any cash or stock dividends paid to
or made with respect to the Shares; provided, however, that at the discretion of
the Company, and prior to the delivery of Shares, the Participant may be
required to execute a stockholders agreement in such form as shall be determined
by the Company.

3.4    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.

3.5    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

A-3

--------------------------------------------------------------------------------



3.6    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

3.7    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of the Participant.

3.8    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company's authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant's signature on
the Grant Notice. By a notice given pursuant to this Section 3.8, either party
may hereafter designate a different address for notices to be given to that
party. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid.

3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
Restrictions, this Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns.

3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.

A-4

--------------------------------------------------------------------------------

EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE

I, ____________________, spouse of _______________, have read and approve the
foregoing Agreement. In consideration of issuing to my spouse the shares of the
common stock of Pharmacyclics, Inc. set forth in the Agreement, I hereby appoint
my spouse as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or any shares of the common stock of
Pharmacyclics, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

Dated: _______________, _____

 

________________________________
Signature of Spouse

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

